Stephens, J.
¶ 1 Petitioners William Ralph and William Forth et al. (Forth) appeal the dismissal of their separate actions against the State of Washington Department of Natural Resources, Weyerhaeuser Company, and Green Diamond Resource Company (collectively DNR). Their suits, filed in Rang County Superior Court, seek monetary damages for the flooding of real property located in Lewis County. At issue is the distinction between venue and jurisdiction, in the context of a statute providing that actions “for any injuries to real property” “shall be commenced” in the county in which the property is located. RCW 4.12.010(1). Case law from the 1940s and 1950s held that RCW 4.12.010 is jurisdictional, so that an improperly commenced action must be dismissed if filed in a superior *246court outside the local county. See, e.g., Snyder v. Ingram, 48 Wn.2d 637, 639, 296 P.2d 305 (1956); Cugini v. Apex Mercury Mining Co., 24 Wn.2d 401, 409, 165 P.2d 82 (1946). More recently, we have interpreted similar (though not identical) statutes to prescribe only venue in light of article IV, section 6 of the Washington State Constitution, which grants universal original subject matter jurisdiction to the superior courts. See Young v. Clark, 149 Wn.2d 130, 134, 65 P.3d 1192 (2003); Shoop v. Kittitas County, 149 Wn.2d 29, 37, 65 P.3d 1194 (2003). In dicta in Five Corners Family Farmers v. State, 173 Wn.2d 296, 315 n.5, 268 P.3d 892 (2011), we suggested that we might need to reconsider our earlier precedent. Today, we do just that and hold RCW 4.12.010 relates to venue, not jurisdiction. We reverse and remand for further proceedings.
FACTS AND PROCEDURAL HISTORY
¶2 In December 2007, heavy rains caused the Chehalis River to overflow its banks, resulting in widespread flooding in Lewis County. Ralph v. Dep’t of Nat. Res., 171 Wn. App. 262, 264, 286 P.3d 992 (2012). The properties of Ralph and Forth were among those affected. Id. Ralph and Forth filed separate suits in King County Superior Court against DNR, alleging negligence; trespass; tortious interference with contractual relations and business expectancies; conversion; inverse condemnation; unlawful agency action; and violations of the Shoreline Management Act of 1971, chapter 90.58 RCW, and the State Environmental Policy Act, chapter 43.21C RCW. Id. at 264-65. Ralph and Forth assert that DNR’s poor forestry practices made its land unstable, thereby allowing landslides to form and debris to flow into the Chehalis River, which in turn displaced river water, flooded the river basin, and caused damage to their property. Id. at 265.
¶3 The King County Superior Court dismissed these complaints on the ground that it lacked subject matter *247jurisdiction under RCW 4.12.010(1), which requires actions “for any injuries to real property” “be commenced in the county in which the subject of the action, or some part thereof, is situated.” Ralph and Forth appealed to Division One of the Court of Appeals, arguing the trial court should have transferred rather than dismissed their actions because RCW 4.12.010 concerns venue, not jurisdiction, and because the statute did not apply to their claims. Id. The Court of Appeals consolidated the cases and affirmed the trial court’s dismissal. Id. at 265, 270. We granted discretionary review. Ralph v. Dep’t of Nat. Res., 176 Wn.2d 1024, 301 P.3d 1047 (2013).
ANALYSIS
¶4 This case asks us to determine whether RCW 4.12-.010(1) applies to tort actions for monetary damages and whether its filing requirements relate to venue or jurisdiction in light of article IV, section 6. RCW 4.12.010 provides in pertinent part:
Actions for the following causes shall he commenced in the county in which the subject of the action, or some part thereof, is situated:
(1) For the recovery of, for the possession of, for the partition of, for the foreclosure of a mortgage on, or for the determination of all questions affecting the title, or for any injuries to real property.[1]
(Emphasis added.) The trial court held RCW 4.12.010 applies to Ralph’s and Forth’s actions, requiring suit be filed *248in Lewis County (not King County), and dismissed their actions for lack of subject matter jurisdiction. The Court of Appeals affirmed.
¶5 We review questions of statutory interpretation de novo. Dot Foods, Inc. v. Dep’t of Revenue, 166 Wn.2d 912, 919, 215 P.3d 185 (2009). Our “fundamental objective in construing a statute is to ascertain and carry out the legislature’s intent.” Arborwood Idaho, LLC v. City of Kennewick, 151 Wn.2d 359, 367, 89 P.3d 217 (2004). In doing so, we cannot “simply ignore” express terms. In re Parentage of J.M.K, 155 Wn.2d 374, 393, 119 P.3d 840 (2005). We must interpret a statute as a whole so that, if possible, “ ‘no clause, sentence, or word shall be superfluous, void, or insignificant.’ ” State ex rel. Baisden v. Preston, 151 Wash. 175, 177, 275 P. 81 (1929) (quoting Market Co. v. Hoffman, 101 U.S. 112, 115-16, 25 L. Ed. 782 (1879)). Additionally, “[i]f the legislature uses a term well known to the common law, it is presumed that the legislature intended to mean what it was understood to mean at common law.” N. Y. Life Ins. Co. v. Jones, 86 Wn.2d 44, 47, 541 P.2d 989 (1975). And, when the constitutionality of a statute is in question, “every presumption favors the validity of an act of the Legislature, all doubts must be resolved in support of the act, and it will not be declared unconstitutional unless it clearly appears to be so.” Grant v. Spellman, 99 Wn.2d 815, 819, 664 P.2d 1227 (1983). Similarly, “[w]here our precedents contain language at odds with the constitutional powers of the superior courts, the constitution prevails.” State v. Posey, 174 Wn.2d 131, 140, 272 P.3d 840 (2012).
¶6 Because consideration of Ralph and Forth’s contention that RCW 4.12.010 does not apply to their cases may avoid deciding a constitutional question, we examine it first. See Cmty. Telecable of Seattle, Inc. v. City of Seattle, Dep’t of Exec. Admin., 164 Wn.2d 35, 41, 186 P.3d 1032 (2008) (“We will avoid deciding constitutional questions where a case may be fairly resolved on other grounds.”).
*249I. Actions for Monetary Relief for Damages to Real Property Are Actions “for Injuries to Real Property”
¶7 Ralph and Forth contend that RCW 4.12.010 applies only to local actions, requiring that we construe its application to “any injuries to real property” narrowly so as to encompass only injuries that affect title to real property and not actions for monetary damages, which they consider to be transitory. Both the trial court and Court of Appeals rejected this argument. Ralph, 171 Wn. App. at 265, 267. So do we.
 ¶8 RCW 4.12.010(1) expressly distinguishes between actions for “the determination of all questions affecting the title” and actions for “any injuries to real property” and states that it applies to both. Limiting “any injuries” to injuries to title, as Ralph and Forth suggest, ignores the statute’s broad language and renders a category of actions superfluous because the statute already applies to “questions affecting . . . title.” RCW 4.12.010. By its plain terms, the statute encompasses more than injuries to title. It applies to “any injuries to real property,” including actions for monetary damages to real property.
¶9 Our broader reading is consistent with the fact that RCW 4.12.010 is rooted in the common law, which has historically considered actions for damages to real property resulting from trespass to be injuries to real property that are local in nature unless grounded in contract. 2 Blackstone’s Commentaries *294 n.3 (George Sharswood ed., 1876) (noting that “[a]ctions for every kind of injury to real property are local, as for nuisances, waste, [etc.], unless there be some contract between the parties, on which to ground the action”); 1 Joseph Chitty et al., A Treatise on Pleading and to Actions 268 (11th Amer. ed. 1851) (“So actions, though merely for damages, occasioned by injuries to real property, are local, as trespass or case for nuisances ... or waste, [etc.] to houses [or] lands . . . unless *250there were some contract between the parties on which to ground the action”). Even in Blackstone’s day, it was required that in “local actions, where possession of land is to be recovered, or damages for an actual trespass, or for waste, [etc.] affecting land, the plaintiff must lay his declaration or declare his injury to have happened in the very county and place that it really did happen.” 3 William Blackstone, Commentaries *294 (second emphasis added).
¶10 In accord with the common law, we have held that actions seeking damages for injuries to real property from flooding fall within the purview of RCW 4.12.010’s predecessor, Remington’s 1915 Code section 204. See State ex rel. King County v. Superior Court, 104 Wash. 268, 176 P. 352 (1918); see also N. Bend Lumber Co. v. City of Seattle, 147 Wash. 330, 266 P. 156 (1928). In State ex rel. King County, a meat company brought an action against King County for “damages alleged to have been suffered by the wrongful, careless and negligent deflection of the stream against the banks and shores bounding the property of the meat company.” 104 Wash. at 269. We held that section 204 applies, requiring the action be commenced in King County. Id. at 274. We similarly held in North Bend Lumber Co. that a negligence action arising from damages to a mill plant from impounding waters of the Cedar River is local, not transitory. 147 Wash. at 331, 335-36. Ralph’s and Forth’s present actions for damages to their property from flooding are indistinguishable.
¶11 Ralph and Forth nevertheless insist that claims seeking monetary damages for injuries to real and personal property are personal, transitory actions outside the ambit of RCW 4.12.010. Appellants’ Br. at 16-20. None of the cases on which they rely support their contention. Most involve contract claims, which have always been treated differently under common law. See Silver Surprize, Inc. v. Sunshine Mining Co., 74 Wn.2d 519, 520-21, 445 P.2d 334 (1968) (contract for exchange of conveyances); State ex rel. U.S. Tr. Co. v. Phillips, 12 Wn.2d 308, 309-10, 121 P.2d 360 (1942) *251(contract for sale of timber); Shelton v. Farkas, 30 Wn. App. 549, 551, 635 P.2d 1109 (1981) (contract for sale of a violin). And their reliance on McLeod v. Ellis, 2 Wash. 117, 122, 26 P. 76 (1891) (conversion of trees), and Washington State Bank v. Medalia Healthcare, LLC, 96 Wn. App. 547, 549, 984 P.2d 1041 (1999) (conversion of collateral), is unavailing because a conversion action is not the same as a claim for injuries to land. McLeod, 2 Wash. at 122.
¶12 Ralph and Forth further argue that even if the legislature intended RCW 4.12.010 to apply to claims for monetary damages when it was first enacted, it is an anachronism and should therefore be interpreted narrowly to apply only to claims related to title. Appellants’ Br. at 21. We decline Ralph and Forth’s invitation to impose a narrower construction as a matter of public policy. This argument is properly for the legislature and not us. “ ‘Anachronistic doctrine’ or not, the Legislature knew what it wanted and enacted it,” and this statute must “as with any other statute ... be construed to give effect to ... legislative intent.” In re Estate of Little, 106 Wn.2d 269, 276-77, 721 P.2d 950 (1986).
¶13 We conclude that RCW 4.12.010(1) applies to Ralph’s and Forth’s claims. Actions for damages to real property from flooding are properly considered “injuries to real property” for purposes of RCW 4.12.010(1). This holding is consistent with the statute’s plain language, the common law from which the statute derives, and our case law. We must therefore reach the question of whether RCW 4.12-.010 is a venue or jurisdictional statute and consider the implications of article IV, section 6 on this question.

II. RCW 4.12.010 Relates to Venue and Not Jurisdiction

¶14 Long ago, in Snyder, we held that RCW 4.12.010 is jurisdictional because it is “ ‘jurisdictional in character.’ ” 48 Wn.2d at 639 (quoting Cugini, 24 Wn.2d at 409 (dicta)). In so holding, we acknowledged vacillation in our interpreta*252tion of this statute, “sometimes interpreting it as a venue statute and other times as a jurisdictional statute,” and declared that “this court is now committed to the doctrine that this is a jurisdictional statute, rather than one of venue.” Id. at 638. We determined the statute was jurisdictional because under our case law, parties could not stipulate to the commencement of an action in another county and it “ ‘must be dismissed for want of jurisdiction’ ” if commenced in the wrong county. Id. at 639 (quoting Cugini, 24 Wn.2d at 409 and discussing Alaska Airlines v. Molitor, 43 Wn.2d 657, 263 P.2d 276 (1953)). Based on Snyder, it appears a superior court could exercise jurisdiction over certain local matters to the exclusion of other superior courts.
¶15 Article IV, section 6 of our state constitution, however, states that a superior court “shall... have original jurisdiction in all cases and of all proceedings in which jurisdiction shall not have been by law vested exclusively in some other court.” Const, art. IV, § 6. We have interpreted this language as giving to the superior courts “universal original jurisdiction, leaving the legislature to carve out from that jurisdiction the jurisdiction of . . . any other inferior courts that may be created.” Moore v. Perrott, 2 Wash. 1, 4, 25 P. 906 (1891); see Posey, 174 Wn.2d at 136. In Young, we explained that article IV, section 6 prevents the legislature from limiting subject matter jurisdiction “as among superior courts.” 149 Wn.2d at 134. This is so because under article IV, section 6, “all superior courts . . . have the same authority to adjudicate the same ‘types of controversies.’ ” Dougherty v. Dep’t of Labor & Indus., 150 Wn.2d 310, 317, 76 P.3d 1183 (2003). In Dougherty, “[w]e rejected] the theory that subject matter jurisdiction of the superior court varies from county to county” since “[t]he ‘type of case’ is the same whether it is heard in Thurston County or some other county.” Id. And, we have since affirmed that “[w]here one state resident sues another in tort, the superior courts of Washington State have subject *253matter jurisdiction.” Williams v. Leone & Keeble, Inc., 171 Wn.2d 726, 730, 254 P.3d 818 (2011).
¶16 Although we said in Snyder that we were committed to our jurisdictional construction of RCW 4.12-.010, we never tested the validity of this construction against the backdrop of article IV, section 6. Since Snyder, we have reconsidered and overruled, in light of article IV, section 6, other decisions interpreting similar trial and filing restrictions as jurisdictional. See Young, 149 Wn.2d at 134 (overruling Aydelotte v. Audette, 110 Wn.2d 249, 750 P.2d 1276 (1988)); Shoop, 149 Wn.2d at 37 (overruling Cossel v. Skagit County, 119 Wn.2d 434, 834 P.2d 609 (1992)). In Young, we considered RCW 4.12.020’s restriction on the filing of motor vehicle actions, which states that plaintiffs “ ‘shall have the option of suing either in the county in which the cause of action or some part thereof arose, or in the county in which the defendant resides.’ ” 149 Wn.2d at 132-33 (quoting former RCW 4.12.020(3) (1941)). We recognized that it could relate to either venue or jurisdiction and held it must relate to venue in light of article IV, section 6. Id. at 134. In Shoop, we similarly recognized former RCW 36.01.050’s filing restrictions, providing that “ ‘[a] 11 actions against any county may be commenced in the superior court of such county, or in the superior court of either of the two nearest counties,’ ” could describe either jurisdiction or venue but that article IV, section 6 requires it be the latter. 149 Wn.2d at 35, 37.2
*254¶17 Together, Young and Shoop strongly suggest that our interpretation of any statute that restricts superior court jurisdiction must be read consistent with article IV, section 6 wherever possible. But, Young and Shoop involved different statutory language. They therefore do not resolve the question of whether a statute detailing where certain actions “shall be commenced” is susceptible to a constitutional construction. In construing RCW 4.12.010, however, we are not left entirely without guidance. We interpreted similar language in former RCW 10.25.010 (1891) (now CrR 5.1) restricting where an action “shall be commenced” in the criminal context, and we held that it described venue. See State v. Hardamon, 29 Wn.2d 182, 188, 186 P.2d 634 (1947) (discussing an accused’s constitutional right to have a jury trial in the county in which the charged offense was committed, Const, art. I, § 22, which was codified as former RCW 10.25.010).3 More recently, we affirmed that this language relates to venue and held, absent situations triggering the strict limits of CrR 5.1(c), a defendant does not have to challenge venue immediately. State v. Dent, 123 Wn.2d 467, 479-80, 480, 869 P.2d 392 (1994) (discussing State v. McCorkell, 63 Wn. App. 798, 801 n.1, 822 P.2d 795 (1992)). Instead, “the defendant is required to raise the venue question at the omnibus hearing.” Id. at 480. It stands to reason that the same “shall be commenced” language should be treated the same whether in the criminal or civil context, particularly when such treatment harmonizes RCW 4.12.010 with article IV, section 6.
¶18 Treating RCW 4.12.010’s restrictions as relating to venue also comports with the statutory framework from which the statute originated. The legislature originally enacted RCW 4.12.010 with RCW 4.12.030(1) and RCW 4.12.060 as part of a single scheme under the heading “venue.” See Laws of 1854, §§ 13, 16, at 133-34. Together, *255RCW 4.12.030(1) contemplates that actions will inevitably be filed in the wrong county and RCW 4.12.060 authorizes moving an improperly filed action “to the county where the action ought to have been commenced.” (Emphasis added.) This framework strongly suggests the legislature intended RCW 4.12.010’s filing requirements to relate to venue, so that where an action has not been commenced in the proper county under RCW 4.12.010, the court in that county shall transfer it to the proper county pursuant to RCW 4.12.060. From inception, this scheme was complete, and it must be read as a whole. Bainbridge Island Police Guild v. City of Puyallup, 172 Wn.2d 398, 423, 259 P.3d 190 (2011) (plurality opinion) (“ ‘Statutes in pari marteria should be harmonized so as to give force and effect to each and this rule applies with peculiar force to statutes passed at the same session of the Legislature.’ ” (quoting Int'l Commercial Collectors, Inc. v. Carver, 99 Wn.2d 302, 307, 661 P.2d 976 (1983))).
¶19 Recognizing RCW 4.12.010 as a modified venue statute is also consistent with how we have applied the statute in practice; we have never considered its filing restriction to be purely jurisdictional. Despite Snyder’s “jurisdictional” tagline, courts have always been allowed, contrary to jurisdictional principles, to “confer” their jurisdiction over a properly commenced action on another court. See Snyder, 48 Wn.2d at 639; Cugini, 24 Wn.2d at 409; N. Bend Lumber Co., 147 Wash. at 336.4 This answers the amici’s and the dissent’s concerns about the effect our decision will have on the ease of title searches. They caution that transforming RCW 4.12.010 into a venue statute will *256undermine real property transactions and title insurance, requiring interested parties to search the records of Washington’s 38 counties. Amicus Curiae Br. of Wash. Land Title Ass’n, Wash. Realtors, & Wash. Forest Prot. Ass’n at 7. But, recognizing RCW 4.12.010’s filing requirements as venue does not alter the title search landscape, and RCW 4.12.060 authorizes a timely transfer of venue.
¶20 Moreover, while it may be more convenient for prospective buyers of real property to have all actions affecting title to such property resolved in the county where the property is located, the legislature does not always require this. Just the opposite is true. In many instances, the legislature has authorized courts to adjudicate matters affecting title to real property outside their geographical boundaries. RCW 6.32.240 and RCW 6.32.270 specifically authorize courts to resolve title disputes over “any real property” necessary to satisfy judgments entered by them. A&W Farms v. Cook, 168 Wn. App. 462, 469, 277 P.3d 67 (2012). And, in probate matters, the legislature has given to “[t]he superior court of every county” jurisdiction, RCW 11.96A.040(1), to resolve “[a] 11 matters concerning the estates and assets of incapacitated, missing, and deceased persons,” RCW 11.96A.020(1)(a), and states venue is proper in “any county . . . the petitioner selects,” RCW 11.96A-.050(4). These statutes recognize that the resolution of an action can involve multiple properties situated in different counties and that it would be impractical to require parties to litigate matters in different courts or inconvenient venues simply to protect the interests of prospective buyers and lenders. Instead, the legislature provides mechanisms outside of RCW 4.12.010 to protect interested persons and to facilitate the efficient transfer and resolution of real property matters. One example is RCW 4.28.150. This statute requires plaintiffs to record at the onset of litigation a lis pendens in each county where disputed property is located, on pain of potentially not being able to enforce their judgment. RCW 4.28.150. Neither amici nor the dissent *257provide any reason to suggest Washington’s recording statutes provide insufficient notice to prospective buyers and lenders. And, in Cugini, we found none. 24 Wn.2d at 409 (rejecting the notion that a case affecting real property must be resolved in the county where such property is located in order to preserve the accuracy of title searches).
¶21 Given our treatment of RCW 4.12.010 as relating to venue, the holding in Snyder — that it describes jurisdiction — cannot stand. Indeed, it is the “jurisdictional” label the court in Snyder gave to RCW 4.12.010 that has been the source of confusion. Today we discard the erroneous label and hold that RCW 4.12.010 relates to mandatory venue, not jurisdiction. This reading of the statute is consistent with our treatment of similar language in other statutes and court rules, avoids unnecessary constitutional conflict, and maintains the fundamental distinction between jurisdiction and venue.
¶22 Our holding also aligns with common sense. “ ‘Elevating procedural requirements to the level of jurisdictional imperative has little practical value and encourages trivial procedural errors to interfere with the court’s ability to do substantive justice’ ” by “allowing] a party to raise it at any time, even after judgment,” resulting in potential “ ‘abuse and ... a huge waste of judicial resources.’ ” Dougherty, 150 Wn.2d at 319 (quoting Okanogan Wilderness League, Inc. v. Town of Twisp, 133 Wn.2d 769, 790-91, 947 P.2d 732 (1997) (Durham, C.J., concurring)). Because RCW 4.12.010 applies to personal property as well as real property, treatment of its filing requirements as jurisdictional has had the absurd effect of requiring plaintiffs to track moving objects and to synchronize the commencement of their actions with the present location of those objects. See RCW 4.12.010(2); Snyder, 48 Wn.2d at 638-42. Snyder aptly illustrates the difficulty. The property at issue in Snyder was a stolen car, a 1955 Buick. 48 Wn.2d at 637. Upon holding that the statute was jurisdictional, we concluded that the action was improperly filed (and conse*258quently dismissed it for lack of jurisdiction) because the Buick was in Chelan County, not King County, at the time the case commenced. Id. at 638, 642. Interpreting RCW 4.12.010 to relate to venue removes any incentive for parties to play a shell game with moveable property; an improperly commenced action would simply be transferred to the proper county, not dismissed.
¶23 Our holding in Snyder — that RCW 4.12.010 was jurisdictional — was made without the benefit of an article IV, section 6 analysis. We may “reconsider our precedent not only when it has been shown to be incorrect and harmful but also when the legal underpinnings of our precedent have changed or disappeared altogether.” W.G. Clark Constr. Co. v. Pac. Nw. Reg’l Council of Carpenters, 180 Wn.2d 54, 66, 322 P.3d 1207 (2014) (citing United States v. Gaudin, 515 U.S. 506, 521, 115 S. Ct. 2310, 132 L. Ed. 2d 444 (1995)). This is such a case. Because RCW 4.12.010 relates to venue, rather than jurisdiction, we overrule Snyder to the extent it holds otherwise.5
*259CONCLUSION
¶24 We hold RCW 4.12.010 applies to tort actions seeking monetary relief for damages to real property and relates to venue, not jurisdiction. If an action for injuries to real property is commenced in an improper county, the result is not dismissal but rather a change of venue to the county in which the real property is located. We therefore reverse the Court of Appeals and remand to the trial court for further proceedings consistent with this opinion.
C. Johnson, Owens, Fairhurst, and González, JJ., concur.

 While this case does not involve questions regarding title to property, we note for completeness that RCW 2.08.210 reaffirms the requirement that “all actions for the recovery of the possession of, quieting the title to, or for the enforcement of liens upon, real estate, shall be commenced in the county in which the real estate, or any part thereof, affected by such action or actions is situated.” RCW 12.20.070, in contrast, recognizes that district courts are courts of limited jurisdiction without jurisdiction over actions involving title to or possession of real property. See RCW 3.66.020(2). RCW 12.20.070, therefore, instructs justices of the peace to submit the case to the superior court of the county if a dispute arises regarding title to real property.


 In In re Custody of A.C., 165 Wn.2d 568, 573 n.3, 200 P.3d 689 (2009), we noted that the term "subject matter jurisdiction” as used in Washington’s child custody statutes more accurately described “ ‘exclusive venue,’ ” intimating that any other interpretation would run counter to article IV, section 6. In re Marriage of McDermott, 175 Wn. App. 467, 480-82, 307 P.3d 717 (2013), supports this reading. It recognizes that the term “jurisdiction” has been used liberally when the more precise term “venue” was intended. Id. at 480. Venue then acts as a limitation on a court’s authority to adjudicate a particular matter. Id. To the extent the court may suggest the state can put jurisdictional (rather than venue) limitations on an individual superior court’s jurisdiction, we do not endorse such a novel interpretation. Rather, we read these cases as supporting the view that even the term “jurisdiction” can mean “venue” when read in its proper context.


 CrR 5.1(a) provides that “[a]ll actions shall be commenced: (1) In the county where the offense was committed; (2) In any county wherein an element of the offense was committed or occurred.”


 In State ex rel. Christensen v. Superior Court, 108 Wash. 666, 670, 185 P. 623 (1919), we criticized this notion of conferred jurisdiction as absurd. Accord Deschenes v. King County, 83 Wn.2d 714, 716, 521 P.2d 1181 (1974) (explaining the only permissible action a court may take if it lacks subject matter jurisdiction is dismissal), overruled on other grounds by Clark County Pub. Util. Dist. No. 1 v. Wilkinson, 139 Wn.2d 840, 848 n.8, 991 P.2d 1161 (2000). We explained that subject matter jurisdiction cannot be transferred from one court to another because it refers to a court’s broad power to hear and determine an action. State ex rel. Christensen, 108 Wash. at 670. It describes a court’s power to hear a particular type of controversy, not a particular case. Dougherty, 150 Wn.2d at 316 (citing Marley v. Dep’t of Labor & Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994)).


 We reject DNR’s argument that Snyder does not conflict with article IV, section 6’s universal jurisdiction requirement because RCW 4.12.010 has specific constitutional sanction as a territorial law under article XXVII, section 2 of the state constitution. Joint Supp’l Br. of Resp’ts at 16; see also dissent at 269. Article XXVII, section 2 states, “All laws now in force in the Territory of Washington, which are not repugnant to this Constitution, shall remain in force until they expire by their own limitation, or are altered or repealed by the legislature.” The article also explains it was expressly adopted as a housekeeping measure so that “no inconvenience may arise by reason of a change from a Territorial to a State government.” Const, art. XXVII. It does not provide special constitutional sanction to territorial laws. By its own terms, article XX1VII, section 2 disavows territorial laws that are “repugnant to this Constitution.”
Nor do we except RCW 4.12.010 from article IV, section 6’s universal jurisdiction requirement simply because some constitutional convention delegates interpreted the statute to be jurisdictional when they served on this court. Contrary to the dissent’s belief, this court was not steadfast in its jurisdictional pronouncement. In our early years, we vacillated on the issue of whether RCW 4.12.010’s filing requirements describe jurisdiction or venue and the record does not establish that this court or the convention delegates that served on this court ever directly considered the constitutionality of a jurisdictional construction in light of article IV, section 6. Compare Snyder, 48 Wn.2d 637 (jurisdiction), and Cugini, 24 Wn.2d 401 (jurisdiction; dictum), and Miles v. Chinto Mining Co., 21 Wn.2d 902, 153 P.2d 856 (1944) (jurisdiction), adhered to on reh’g, 21 Wn.2d 902, 156 P.2d 235 (1945), and Ryckman v. Johnson, 190 Wash. 294, 67 P.2d 927 (1937) (jurisdiction), and *259Cartwright v. Kulzer, 140 Wash. 206, 248 P. 419 (1926) (jurisdiction), and Seymour v. LaFurgey, 47 Wash. 450, 92 P. 267 (1907) (jurisdiction), and City of North Yakima ex rel. Whitson v. Superior Court, 4 Wash. 655, 30 P. 1053 (1892) (jurisdiction), and McLeod, 2 Wash. 117 (jurisdiction), and Wood v. Mastick, 2 Wash. Terr. 64, 3 P. 612 (1881) (dictum) (jurisdiction), with State ex rel. Christensen, 108 Wash. 666 (venue), and Shedden v. Sylvester, 88 Wash. 348, 153 P. 1 (1915) (venue). When we consider RCW 4.12.010 in light of article IV, section 6, the proper interpretation, which avoids any constitutional conflict, is that the statute pertains to venue.